Case 9:18-cv-80106-DMM Document 249 Entered on FLSD Docket 11/10/2020 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:18-CV-80106-DMM


   GLOBAL DIGITAL SOLUTIONS, INC.,

                    Plaintiff,
   vs.

   GRUPO RONTAN ELECTRO METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN,

               Defendants.
   ______________________________________________/

                             PLAINTIFF’S WITNESS AND EXHIBIT LIST


         Pursuant to Local Rule 16.1(e), Plaintiff Global Digital Solutions, Inc. (“GDSI”) submits the

   following list of witnesses it may call at trial. Plaintiff reserves the right to call any of the

   witnesses identified on Defendant’s witness list and to call additional witnesses for rebuttal,

   impeachment, document authentication, or any other purpose authorized by the Federal Rules of

   Civil Procedure. Plaintiff also reserves the right to call additional witnesses who may be

   identified in documents to be produced by the Defendants pursuant to court-ordered ESI

   discovery, which remains incomplete.

         A. Witnesses GDSI Currently expects to Present

            1. Matthew Crow (Expert Witness) – c/o GDSI’s counsel.

            2. Marici Giannico of the Brazilian law firm Mattos Filho, Veiga Filho, Marrey Jr. e
               Quiroga Advogados.

            3. Paulo Camargo Tedesco of the Brazilian law firm Mattos Filho, Veiga Filho, Marrey
               Jr. e Quiroga Advogados.

            4. Clovis Paulino – by deposition.


                                                      1
Case 9:18-cv-80106-DMM Document 249 Entered on FLSD Docket 11/10/2020 Page 2 of 4




          5. Ross Trevino – 5102 Bright Galaxy Lane Greenacres, FL 33463.

          6. J.P. Trouillot – by deposition.


   Plaintiff’s Exhibit List

          Plaintiff reserves the right to use any of the exhibits listed on Defendants’ exhibit list and

   to offer additional exhibits for rebuttal, impeachment, document authentication, or any other

   purpose authorized by the Federal Rules of Civil Procedure. Plaintiff also reserves the right to

   supplement this list with any relevant documents to be produced by the Defendants pursuant to

   court-ordered ESI discovery, which remains incomplete.

     Exhibit                                      Description
       1.       Declaration of Matthew Crow of Mercer Capital, D.E. 214-1
       2.       Ex. A to Declaration of Matthew Crow of Mercer Capital, M. Crow C.V.
       3.       Ex. B to Declaration of Matthew Crow of Mercer Capital, RONTAN20609-32
       4.       Ex. C to Declaration of Matthew Crow of Mercer Capital, RONTAN20794-816
       5.       Ex. D to Declaration of Matthew Crow of Mercer Capital, RONTAN 00083-102
       6.       Ex. E to Declaration of Matthew Crow of Mercer Capital, KPMG Project Rontan
                Due Diligence Assistance, December 10, 2016
       7.       Ex. F to Declaration of Matthew Crow of Mercer Capital, Rontan Financials
       8.       Ex. G to Declaration of Matthew Crow of Mercer Capital,
       9.       Ex. H to Declaration of Matthew Crow of Mercer Capital, Interest Rates
       10.      Ex. I to Declaration of Matthew Crow of Mercer Capital, RONTAN00142-43
       11.      Affidavit of Maricí Giannico and Paulo Camargo Tedesco of of the Brazilian law
                firm Mattos Filho, Veiga Filho, Marrey Jr. e Quiroga Advogados & Attachments,
                D.E. 214-2
       12.      D.E. 214-2, PX 517, DOCS – 10808993v3 Plano De Recuperação Judicial Do
                Grupo Rontan
       13.      D.E. 214-2, PX 537, Rontan Real Estate
       14.      D.E. 214-2, PX 538, March 3, 2020, Rontan Eletro Metalúrgica Ltda. e
                Rontan Telecom Comércio de Telecomunicações Ltda.
       15.      D.E. 214-2, PX 539, Mattos Filho, Summary of Tax Exposures
       16.      D.E. 214-3, Excerpts from the Deposition of Paulino Clovis, Volumes 1 & 2,
                dated August 20th & 21st, 2019
       17.      D.E. 214-4, Excerpts from the Deposition of J. P Trouilliot, dated September 17,
                2019
       18.      D.E. 214-5, Declaration of Ross Trevino & Exhibits
       19.      D.E. 214-5, Ex. A, PX 41, 7/27/2015, Email re timing of deal, GDSI-00004050
       20.      D.E. 214-5, Ex. B, PX 48, 10/8/2015 Share Purchase and Sale Agreement, GDSI-
                00001710

                                                    2
Case 9:18-cv-80106-DMM Document 249 Entered on FLSD Docket 11/10/2020 Page 3 of 4




       21.    D.E. 214-5, Ex. C, PX 298, File Associated with Dropbox Link in GDSI-
              00001256, dated 6/17/1983, RONTAN26592
       22.    D.E. 214-5, Ex. C, PX 299, File Associated with Dropbox Link in GDSI-
              00001256, dated 9/20/1976, RONTAN26593
       23.    D.E. 214-5, Ex. C, PX 300, File Associated with Dropbox Link in GDSI-
              00001256, dated 2/3/1993, RONTAN26594
       24.    D.E. 214-5, Ex. C, PX 301, File Associated with Dropbox Link in GDSI-
              00001256, dated 10/17/2002, RONTAN26595
       25.    D.E. 214-5, Ex. C, PX 302, File Associated with Dropbox Link in GDSI-
              00001256, dated 4/5/2005, RONTAN26596
       26.    D.E. 214-5, Ex. C, PX 303, File Associated with Dropbox Link in GDSI-
              00001256, dated 7/29/1995, RONTAN26597
       27.    D.E. 214-5, Ex. D, PX 297, 10/6/2015 Email re Rontan's Properties referencing
              Dropbox link with property information, GDSl-00006119
       28.    D.E. 214-5, Ex. D, PX 530, 10/6/2015 Rontan Aerial View,
              JOSHINSKY00001311
       29.    D.E. 214-6, Proposed Final Judgment
       30.    D.E. 214-6 and D.E.138-6, Plaintiff’s Notice of Taking Videotaped Deposition of
              Grupo Rontan Electro Metalurgica, S.A., dated August 16, 2019

   Dated: November 10, 2020                          Respectfully submitted,

                                                    BOIES SCHILLER FLEXNER LLP

                                                    By: /s/ Carlos M. Sires
                                                         Carlos M. Sires, Esq.
                                                         (Fla. Bar No. 319333)
                                                         James Grippando
                                                         Fla. Bar No. 383015
                                                         401 East Las Olas Blvd., Suite 1200
                                                         Fort Lauderdale, Florida 33301
                                                         Telephone: (954) 356-0011
                                                         Facsimile: (954) 356-0022
                                                         csires@bsfllp.com
                                                         jgrippando@bsfllp.com

                                                          William A. Isaacson, Esq.
                                                          PAUL, WEISS, RIFKIND,
                                                          WHARTON & GARRISON LLP
                                                          (pro hac vice to be submitted)
                                                          2001 K St NW,
                                                          Washington, DC 20006
                                                          Telephone: (202)223-7313
                                                          wisaacson@paulweiss.com
                                                          Attorneys for Global Digital
                                                          Solutions, Inc.

                                               3
Case 9:18-cv-80106-DMM Document 249 Entered on FLSD Docket 11/10/2020 Page 4 of 4




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 10, 2020, a true and correct copy of the foregoing

   document was electronically filed with the Clerk of the Court using the CM/ECF system, which will

   send a notice of electronic filing to all counsel of record who have appeared.


                                                  By: /s/ Carlos M. Sires
                                                      Carlos M. Sires, Esq.




                                                      4
